NOTE: This order is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
                 ______________________

 RICHARD A. WILLIAMSON, Trustee for At Home
       Bondholders Liquidating Trust,
              Plaintiff-Appellant

                            v.

  CITRIX ONLINE, LLC, CITRIX SYSTEMS, INC.,
         MICROSOFT CORPORATION,
           ADOBE SYSTEMS, INC.,
             Defendants-Appellees

WEBEX COMMUNICATIONS, INC., CISCO WEBEX,
        LLC, CISCO SYSTEMS, INC.,
            Defendants-Appellees

     INTERNATIONAL BUSINESS MACHINES
              CORPORATION,
              Defendant-Appellee
            ______________________

                       2013-1130
                 ______________________

   Appeal from the United States District Court for the
Central District of California in No. 11-CV-2409, Judge A.
Howard Matz.
                  ______________________

    ON PETITION FOR REHEARING EN BANC
             ______________________
2                           WILLIAMSON   v. CITRIX ONLINE, LLC



Before PROST, Chief Judge, NEWMAN, LOURIE, DYK, MOORE,
    O’MALLEY, REYNA, WALLACH, TARANTO, CHEN, and
                HUGHES, Circuit Judges.

    NEWMAN, Circuit Judge, dissents from the grant of the
              petition for rehearing en banc.

PER CURIAM.

                         ORDER

    A petition for rehearing en banc having been filed by
Appellees, a response thereto having been invited by the
court and filed by the Appellant, the petition and response
having been referred to the panel that heard the appeal,
the petition and response thereafter having been referred
to the circuit judges who are in regular active service, and
a poll having been requested and taken,

      Upon consideration thereof,

      IT IS ORDERED THAT:

    (1) The petition for rehearing en banc is granted for
the limited purpose of overruling certain prior precedent
regarding the application of 35 U.S.C. § 112, para. 6.

    (2) The panel’s judgment and original opinion entered
on November 5, 2014, and reported at 770 F.3d 1371 (Fed.
Cir. 2014), is vacated and is replaced by a new panel
opinion issued this date.

                                FOR THE COURT

     June 16, 2015              /s/ Daniel E. O’Toole
         Date                   Daniel E. O’Toole
                                Clerk of Court